DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 02/24/2022 has been entered and acknowledged by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al. (US Pub. 2017/0268849) in view of Howe et al. (US Pub. 2007/0227056).
As to claim 49, Conner discloses a device (Fig. 12; 100 tactical light), comprising: a housing (Fig. 12; housing portion) including: an outer surface (Fig. 12), a coupling extending from the outer surface (102, 104 first and second mounting rail), the coupling having an engagement portion (102 and 104 configured to engage with a firearm (0046), and a locking mechanism (0046 securing mechanism) configured to releasably couple (Fig. 12) the housing to the firearm (0046); at least one lighting element (28 LED); a first actuatable member (22 first actuator/52 switch actuator) disposed on the outer surface (Fig. 12); a second actuatable member (24 second actuator/  54 switch actuator) disposed on the outer surface (Fig. 12); one or more processors (12 microprocessor); and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors (0039 firmware; 0030), cause the one or more processors to perform acts comprising: receiving data indicating a movement of at least one of the first actuatable member (Fig. 3; 22) or the second actuatable member (24), determining an output of the at least one lighting element (28) based at least in part on the data (Fig. 4), and causing the output on the at least one lighting element (Fig. 4) except for wherein the first actuatable member and the second actuatable member are independently movable.
Howe teaches wherein the first actuatable member (106A first actuator) and the second actuatable member (106B second actuator) are independently movable (0016).

		

As to claim 50, Conner discloses wherein the data (Fig. 4) indicates a first movement of the first actuatable member (22/52), the acts further comprising: receiving additional data (Fig. 4) indicating an additional movement of the second actuatable member (24/54); determining an additional output of the at least one lighting element (28) based at least in part on the additional data (Fig. 4); and causing the additional output on the at least one lighting element (Fig. 4; 28).


Allowable Subject Matter
Claims 25-33, 37-39, 42-48, 51, 53 and 54 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 25 is allowable because limitations a deterrent device comprising: a housing including an outer surface and a coupling extending from the outer surface, the coupling having an engagement portion configured to mate with a corresponding portion of a firearm, and a locking mechanism configured to releasably couple the engagement portion to the corresponding portion of the firearm; a first light emitting element 
The closest prior art are Go (US Pub. 2006/0052145) and Campbell (US Pub. 2019/0301833). While Go discloses a deterrent device (Fig. 1-4; 10 portable apparatus; [0003] at least cellular phone will deter someone from doing a crime as it can be used to call the police.) comprising: a housing (100 body) and Campbell discloses a deterrent device (Fig. 3; 12 pistol) comprising: a housing (Fig. 1; 1003 housing). Neither Go nor Campbell disclose or suggest in summary a deterrent device comprising: a housing including an outer surface and a coupling extending from the outer surface, the coupling having an engagement portion configured to mate with a corresponding portion of a firearm, and a locking mechanism configured to releasably couple the engagement portion to the corresponding portion of the firearm; a first light emitting element configured to emit first light, and to direct the first light to exit the housing via a first end of the housing; a second light emitting element configured to emit second light, and to direct the second light to exit the housing via the first end of the housing; a finger engagement surface shaped to receive a portion of a finger and formed at least in part by a first contact member movably associated with the housing and a second contact 
Claim 51 is allowable because limitations a device, comprising: a housing; a first actuatable member coupled to a first side of the housing, the first actuatable member having a first impression; a second actuatable member coupled to the first side of the housing, the second actuatable member having a second impression, wherein the first impression and the second impression collectively form a contact region for a finger; a third actuatable member coupled to a second side of the housing that is opposite the first side; a fourth actuatable member coupled to the second side of the housing 
are not disclosed. 
The closest prior art are Go (US Pub. 2006/0052145) and Howe (USPN 7,264,369). While Go discloses a device (Fig. 1-4; 10 portable apparatus; [0003] at least cellular phone will deter someone from doing a crime as it can be used to call the police.) comprising: a housing (100 body) and Campbell discloses a device (Fig. 3; 12 pistol) comprising: a housing (Fig. 1; 1003 housing). Neither Go nor Campbell disclose or suggest in summary a housing; a first actuatable member coupled to a first side of the housing, the first actuatable member having a first impression; a second actuatable member coupled to the first side of the housing, the second actuatable member having a second impression, wherein the first impression and the second impression collectively form a contact region for a finger; a third actuatable member coupled to a second side of the housing that is opposite the first side; a fourth actuatable member coupled to the second side of the housing.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 49 and 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875